Citation Nr: 1628082	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-25 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for liver cancer.

3.  Entitlement to service connection for lung cancer.

4.  Entitlement to service connection for cause of death.

5.  Entitlement to service-connected burial allowance.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney 

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969, including in Vietnam.  He also served on active duty for training from January 1966 to June 1966.  He died in March 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision that denied service connection for colon, liver, and lung cancer and service connection for cause of death; and from a June 2013 administrative denial of burial benefits.  These decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam War; and his exposure to Agent Orange during service is presumed.  

2.  In February 2012, the Veteran filed claims for service connection for cancer of the colon, liver and lungs.  

3.  In March 2012 the Veteran died; the death certificate lists the cause of death as metastatic colon cancer.

4.  In March 2012 the appellant filed her claim for dependency and indemnity compensation, and in November 2012 VA recognized the appellant as the substitute claimant.

4.  The Veteran was not service-connected during his lifetime for any disability.  

5  The Veteran's cancer began in his colon and metastasized to his liver and lungs. 

6.  The preponderance of the evidence indicates that this Veteran's colon cancer was due to Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for colon cancer are met.  38 U.S.C.A. §§ 1110, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.1000 (2015).

2.  The criteria for a grant of service connection for liver cancer are met.  38 U.S.C.A. §§ 1110, 5121 (West 2014); 38 C.F.R. §§ 3.310, 3.1000 (2015).

3.  The criteria for a grant of service connection for lung cancer are met.  38 U.S.C.A. §§ 1110, 5121 (West 2014); 38 C.F.R. §§ 3.310, 3.1000 (2015).

4.  The criteria for service connection for cause of death are met.  38 U.S.C.A. §§ 1110, 1154(a), 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.312 (2015).

5.  The criteria for service-connected burial allowance are met.  38 U.S.C.A. 2307; 38 C.F.R. § 1704.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case the Board is granting, in full, all benefits sought on appeal; so no discussion of VA's duty to notify and assist is needed.

I. Applicable Law

A Veteran's surviving spouse may claim accrued benefits due but not yet paid to the Veteran at the time of his death.  Accrued benefits are periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death and were due and unpaid upon the death of such individual.  38 C.F.R. § 3.1000(a).  

If a claimant dies on or after October 10, 2008, a person eligible for accrued benefits may request to substitute for the deceased claimant in a claim for periodic monetary benefits (other than insurance and servicemembers' indemnity) under laws administered by the Secretary, or an appeal of a decision with respect to such a claim, that was pending before the agency of original jurisdiction or the Board of Veterans' Appeals when the claimant died.  38 C.F.R. § 3.1010(a).  Upon VA's grant of a request to substitute, the substitute may continue the claim or appeal on behalf of the deceased claimant for purposes of processing the claim or appeal to completion.  Id.  

In lieu of a specific request to substitute, a claim for accrued benefits, survivors pension, or dependency and indemnity compensation by an eligible person is deemed to include a request to substitute if a claim for periodic monetary benefits (other than insurance and servicemembers' indemnity) under laws administered by the Secretary, or an appeal of a decision with respect to such a claim, was pending before the agency of original jurisdiction or the Board of Veterans' Appeals when the claimant died.  38 C.F.R. § 3.1010(c)(2).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  There is also a presumption of service connection for those diseases listed at 38 C.F.R. § 3.309(e) for veterans exposed to Agent Orange during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

To establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed to the cause of death.  38 U.S.C.A. § 1310.  A service-connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the primary cause.  38 C.F.R. § 3.312.

VA will pay the maximum burial allowance specified in 38 U.S.C.A. 2307 for a veteran who died as a result of a service-connected disability or disabilities, unless there is evidence on the date of receipt of notice of the veteran's death that the expenses incurred were less than that amount.  38 C.F.R. § 3.1704.  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 3.102.  

II. Facts and Analysis

In February 2012 the Veteran filed a claim for service connection for colon, liver, and lung cancer, and in March 2012 he died; prior to adjudication of his claims.  In March 2012 the appellant filed for dependency and indemnity compensation, including accrued benefits, cause of death, and burial benefits.  In November 2012 VA recognized the appellant as a substitute claimant in place of the Veteran; thus entitling her to pursue the pending unadjudicated claims for service connection as well as her own claim for service connection for cause of death.

Private medical records dating from 2009 show a diagnosis of metastatic colon cancer, including involvement of the lungs, liver, and lymphatic system, and the Veteran's death certificate identifies primary cause of death as metastatic colon cancer.  Post-mortem review by a VA examiner in March 2013 and a VA oncologist in April 2016 also determined that the Veteran's primary cancer was colon cancer.  The appellant (as did the Veteran prior to death) contends that the Veteran's cancer was due to Agent Orange exposure.

Military records confirm that the Veteran served in Vietnam during the Vietnam War, so his exposure to Agent Orange is conceded.  However, colon cancer (the Veteran's primary cancer) is not among the diseases listed at 38 C.F.R. § 3.309(e) for which service connection may be presumed.  Even so, a veteran is not precluded from establishing service connection with proof of actual direct causation.  See, e.g, Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In discussing the Veteran's metastatic colon cancer stage IV, a private treating physician had averred that Agent Orange exposure "could have contributed for him to develop cancer."  See private medical record dated February 17, 2012.  She did not elaborate any further.  In April 2016, a Board certified VA oncologist expressed a more affirmative opinion  that the Veteran's colon cancer was due to Agent Orange exposure during service because "of the timing of [the Veteran's] intestinal cancer diagnosis, based on the half-life of dioxins and the slow pathogenisis of colon cancer."  This opinion was based on review of the entire claims file and included a detailed, lengthy rationale and citation to numerous medical treatises in support of it.  There being no probative opinion to the contrary, it may not be concluded the evidence preponderates against the claim.  Resolving reasonable doubt in favor of the claimant, the Board thus concludes service connection for colon cancer is warranted.  

Having determined that the Veteran was entitled to service connection for colon cancer at the time of his death, service connection for cause of death and, in turn, entitlement to service-connected burial allowance, is also warranted since the Veteran's colon cancer resulted in his death.  38 C.F.R. §§ 1310, 1704.

As for the claims for service connection for liver and lung cancer, private hospital records confirm the presence of cancer in the lungs and liver and, according to the March 2013 VA claims file review examiner, the Veteran's cancer "began in the colon, and metastasized to his lungs and liver."  See also  April 2016 opinion from VA oncologist.  There is no medical evidence to the contrary.  The criteria for a grant of service connection for liver and lung cancer secondary to colon cancer are therefore met.  See 38 C.F.R. § 3.310.








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for colon cancer is granted.

Service connection for liver cancer is granted.

Service connection for lung cancer is granted.

Service connection for the cause of the Veteran's death is granted.

Entitlement to service-connected burial allowance is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


